EXAMINER'S AMENDMENT
Election/Restrictions
Claim 13 is allowable. The restriction requirement between the distinct Species A-C, as set forth in the Office action mailed on September 22, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between the distinct species is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 18-20, which were previously directed towards non-elected embodiments are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Stark on May 4, 2022.
The application has been amended as follows:
Claim 19 (currently amended) The method of claim 13, wherein the dispensing assembly includes an external portion that at least partially defines an external dispensing cavity
Claim 20 (currently amended) The method of claim 13, wherein the dispensing assembly includes an internal portion that at least partially defines an interior area disposed above the dispensing assembly

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOH
May 4, 2022

/James O Hansen/Primary Examiner, Art Unit 3637